Citation Nr: 9930432	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  98-17 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether a claim for service connection for asbestosis as 
a result of asbestos exposure is well grounded.

2.  Entitlement to service connection for asbestosis as a 
result of asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1955.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an August 1997 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for 
asbestosis was denied.  The veteran appeals this decision.

The veteran's claim of entitlement to service connection for 
asbestosis is addressed in the remand attached to this 
decision.


FINDING OF FACT

The veteran has advanced a plausible claim of entitlement to 
service connection for asbestosis.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
asbestosis is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs 

to provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and (3) a nexus, 
or link, between the inservice disease or injury and the 
current disability as provided by competent medical evidence.  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Where a claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had asbestos exposure during 
service; (2) whether he currently has asbestosis; and, if so, 
(3) whether any current asbestosis is etiologically related 
to his inservice asbestos exposure, or is proximately due to 
or the result of any disease or injury incurred in or 
aggravated by service.  The Board concludes that medical 
evidence is needed to lend plausible support for the issues 
presented by this case because they involve questions of 
medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet.App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

Service connection may be established for a current 
disability that has not been clearly shown in service where 
there is a relationship or connection between that current 
disability and a disease contracted or an injury sustained 
during service is shown.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998); Cuevas v. Principi, 3 Vet.App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).


The Board notes that during service, the veteran served as a 
Gunner's Mate (GM) on board the U.S.S. Merrick and currently 
has a diagnosis of asbestosis from his private medical 
doctor.  A private medical doctor has indicated that the 
veteran's currently disability may be related, historically, 
to his service. 

Therefore, as there is evidence showing that asbestosis is 
currently present, and evidence showing asbestosis may be 
related to service, the Board finds that the veteran's claim 
has satisfied the requirement of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim of entitlement to service 
connection for asbestosis is well grounded.


ORDER

The veteran's claim of entitlement to service connection for 
asbestosis is well grounded.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a duty to assist veterans in the 
development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1999), which requires that VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

Subsequent to the RO's August 1997 rating decision, the 
veteran submitted a statement from a private physician as 
well as clinical medical evidence in support of his claim.  A 
review of the veteran's claims folder does not reveal that 
the RO considered this evidence with regard to the veteran's 
claim.  In addition, neither the 

veteran, nor his accredited representative, has requested 
waiver of RO consideration of that document.  See 38 C.F.R. § 
20.1304(c) (1999); see also 38 C.F.R. § 19.37 (1999) and 38 
C.F.R. § 20.800 (1999).  Due process requirements mandate 
that the RO consider this evidence prior to initiation of 
appellate review.

Accordingly, this case is REMANDED for the following:

1. The RO should review all evidence, to 
include the October 1998 statement from 
Dr. Onelio E. Perdomo, received pursuant 
to the veteran's claim for service 
connection for asbestosis.  

2. If the decision remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with an 
appropriate period of time within which 
to respond thereto.  The case should 
thereafter be returned to the Board for 
further consideration, as warranted.

The Board wishes to thank the RO in advance for its timely 
response to this REMAND.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim is to be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that 

have been remanded by the Board and the Court. See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action unless he is so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.  No inferences are to be drawn 
therefrom.




		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals






